Citation Nr: 1243447	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  05-10 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member was on active duty in the United States Navy from June 1966 to July 1988, including service in the Republic of South Vietnam.  He died in August 2003.  The appellant is his widow - the surviving spouse.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In February 2007, the appellant testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the February 2007 hearing, the appellant submitted additional evidence directly to the Board accompanied by a signed written waiver of the RO's initial consideration of this additional evidence.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

In a November 2007 Board Decision, the Board denied the appellant's claims for entitlement to service connection for the cause of her husband's death and entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.  The appellant was subsequently notified of that action and she appealed to the Court for review.  The appellant, along with the Secretary, then submitted a Joint Motion to the Court that was subsequently adopted via an Order of June 2009.  In that action, the Court vacated in part the Board's November 2007 Decision concerning entitlement to service connection for the cause of the Veteran's death.  The portion of the Board's Decision that addressed the appellant's DIC claim was affirmed.  As a result of that Order, the issue involving service connection was returned to the Board for additional action and development.

In October 2009, the Board remanded the claim to the RO for additional development.  The claim was then returned to the Board for further review.  The Board then issued another Decision on the merits of the appellant's claim.  This occurred in December 2010.  Once again the appellant was notified of that action and once again she appealed to the Court for review.  The Court reviewed the claim and then adopted the parties Joint Motion for Remand.  This Court found that procedural and due process errors had been previously committed, and as such, the Board's Decision of December 2010 was erroneous.  Hence, the Board's second Decision was vacated and the claim was returned to the Board for further action.  

Upon reviewing the claims folder and the Joint Motion for Remand, the Board referred the matter to the Veterans Health Administration (VHA) for an advisory opinion concerning the appellant's claim for benefits.  This occurred in May 2012.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2011).  See generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The advisory opinion has been obtained and has been included in the claims folder for review.  It is noted that the appellant, along with her representative, were given the opportunity to provide any comments with respect to the opinion and those comments have also been included in the claims folder for review. 

The Board would also note that during the time that the claim was last returned to it from the Court and the Board's referral to VHA for an opinion, the appellant, through her accredited representative, has submitted additional argument and documents in support of the claim.  In submitted these documents and arguments, the appellant has waived the RO's consideration of these pieces of evidence and has requested that the Board continue with its review of the appellant's appeal.  


FINDINGS OF FACT

1.  The Veteran died in August 2003.  The cause of death listed on the death certificate was mucinous cystadenocarcinoma of unknown primary cause or origin. 

2.  At the time of the Veteran's death, service connection had been established for hypertension and postoperative nephrostolithotomy, left ureteropelvic stone. 

3.  The Certificate of Death specifies that the immediate cause of death of the Veteran was mucinous cystadenocarcinoma of unknown primary (location).  No other contributory causes were listed.  Nevertheless, an autopsy was performed that that indicated that the cancerous tumor was most likely metastatic papillary adenocarcinoma arising from the pancreas.

4.  One of the service member's treating physicians provided an unsubstantiated hypothesis that the Veteran's well differentiated adenocarcinoma was "related to his previous Agent Orange Exposure."  

5.  A medical care provider from VHA has opined that the type of carcinoma that the Veteran developed was very slow growing, and that the primary location of the original cancerous growth may have been the lungs or other organs in the abdomen.  Nevertheless, this same health care provider concluded that the Veteran's carcinoma was not secondary to chemical dioxin exposure nor was it caused by or the result of the Veteran's military service or any incident therein.  

6.  The appellant has submitted a strongly-worded and well-reasoned analysis by a medical doctor of the Veteran's long-term cancer treatment and has twice concluded that the service member's carcinoma either slowly began while the Veteran was on active duty or was due to his service or his exposure to chemical dioxins.  Moreover, the same physician has indicated that it was more likely than not that the primary site for the Veteran's cancer was one or both of his lungs.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, a disability incurred in or aggravated by service, or which may be presumed service-connected, did proximately cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312, 3.159 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the service member's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Before proceeding with an analysis of the merits, the Board must examine whether the requirements under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

In the context of a claim for dependency and indemnity compensation (DIC) benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

Over the course of this appeal, the RO and the AMC have sent notification letters to the appellant that have informed her that evidence to support her claim must show that the Veteran died from a service-connected injury or disease or a condition caused by or the result of a service-connected disability, and that she should provide medical evidence showing that service-connected conditions, or purported service-connected conditions, caused or contributed to her husband's death.  She was also notified that VA would be responsible for obtaining relevant records from any Federal agency, such as the military, VA medical centers or the Social Security Administration, as well as records from State or local governments, private doctors and hospitals or current/former employers.  She was told that she must provide enough information so that VA could request the records from the appropriate person or agency. 

The RO and AMC also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(c) (2012), as indicated under the facts and circumstances in this case.  The appellant and her representatives have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  In light of the above, the Board finds that VA has complied with the duty to notify and the duty to assist. 

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  Such an opinion was obtained in June 2012, and the opinion has been included in the claims folder for review.  The opinion involved a review of the claims folder and the Veteran's available service and post-service medical treatment records.  The opinion that was provided was supported by sufficient rationale.  Therefore, the Board finds that the examiner's opinion is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim. 

Moreover, the appellant was given the opportunity to present evidence and testimony before the RO and the Board.  The appellant availed herself of this opportunity and provided testimony before the undersigned Veterans Law Judge in February 2007.  During the hearing, the appellant described some of the symptoms and manifestations produced by her husband's cancer.  She then spoke about why she believed there was a link between the Veteran's service and his carcinoma.  Also, the appellant was given notice that the VA would help her obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered documents and statements in support of her claim.  It seems clear that the VA has given the appellant every opportunity to express her opinions with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions. 

Accordingly, the Board finds that the essential fairness was maintained in this case as the claimant has demonstrated actual knowledge of the evidence, which was needed to establish the claim, and since VA has obtained all relevant evidence.  The claimant demonstrated an understanding of the evidence required to substantiate the claim for service connection.  In sum, the claimant was provided the information necessary such that any defective predecisional notice error was rendered non-prejudicial in terms of the essential fairness of the adjudication.  Thus, the Board finds that although there may be a VCAA deficiency (and this has not been claimed either by the appellant or her representative), the evidence of record is sufficient to rebut this presumption of prejudice as the record shows that this error was not prejudicial to the claimant and the essential fairness of the adjudication process in this case was preserved. 

As there is no indication that any failure on the part of VA to provide additional notice of assistance reasonably affects the outcome of this case, the Board finds that such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's procedural rights have not been abridged, and the Board will proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

II.  Laws and Regulations

The surviving spouse of a veteran who has died of a service-connected or compensable disability may be entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The death of the veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2012).  The appellant will be entitled to service connection for the cause of death if it is shown that the service-connected disabilities contributed substantially or materially to cause death; that they combined to cause death; or that they aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1) (2012).  However, service-connected disabilities of a static nature involving muscular or skeletal functions and not materially affecting other vital body functions will not be held to have contributed to death resulting primarily from some other cause.  38 C.F.R. § 3.312(c)(2) (2012). 

The standards and criteria for determining whether or not a disability from which a veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the veteran is still alive.  38 U.S.C.A. § 1310 (West 2002).  Issues involved in a claim for Dependency and Indemnity Compensation [DIC] are decided without regard to any prior disposition of those issues during the veteran's lifetime.  38 C.F.R. § 20.1106 (2012). 

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 (1992), the Court stated the following: 

Further, in cases where the primary cause of death is so "overwhelming" that death would have resulted regardless of the existence of a service-connected disability, a service-connected condition may be found to be a contributory cause of death where that condition has had a "material influence in accelerating death" because it "affected a vital organ and was of itself progressive or debilitating [in] nature". 

Also the criteria pertaining to service connection for the cause of death further provides as follows: 

(a)  General.  The death of a service member will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the service member, including, particularly, autopsy reports. 

(b)  Principal cause of death.  The service-connected disability will be considered as the principal [primary] cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 

(c)  Contributory cause of death. 

(1)  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 

(2)  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions. 

(3)  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 

(4)  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 

See 38 C.F.R. § 3.312 (2012). 

Service connection may be established for a current disability in several ways including on a direct basis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2012).  Direct service connection may be established for a current disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2012).  Establishing direct service connection for a disability which has not been clearly shown in service requires evidence sufficient to show (1) the existence of a current disability; (2) the existence of a disease or injury in service; and, (3) a relationship or connection between the current disability and a disease contracted or an injury sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) (2012); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

In addition, a service member who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to herbicides during that service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 (2012).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, presumptive service connection for numerous diseases will be established even though there is no record of such disease during service, provided that the disease is are manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2012). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

III.  Discussion

At the time of his death, the Veteran was service connected for hypertension and postoperative nephrostolithotomy, left ureteropelvic stone with both disabilities rated as noncompensable.  The appellant essentially contends that hypertension was an underlying cause of her husband's death.  Alternatively, she has proposed that the service member's carcinoma was due to or the result of or caused by her husband's exposure to chemical dioxins when he served in Southeast Asia.  

The death certificate shows that the service member died in August 2003 due to mucinous cystadenocarcinoma of an unknown primary (location).  The death certificate noted that an autopsy had been performed but that the autopsy findings were not considered in determining the cause of death.  

Notwithstanding the nonconsideration of the autopsy results by the RO with respect to the Certificate of Death, a copy of the autopsy report is of record.  It is noted that the autopsy was performed in August 2003 and it found (1) widespread indolent, well differentiate solid, and papillary cystic well differentiated adenocarcinoma; (2) direct and/or metastatic involvement of liver, kidneys, abdominal lymph nodes, mediastinum lymph nodes, lungs, and pancreas; (3) serosanguineous fluid in both pleural cavities and in abdominal cavity; (4) retroperitoneum filled by tumorous mass; (5) large mass of mediastinum secondary to metastasis from adenocarcinoma; (6) heart showed little coronary atherosclerosis but did show evidence of hypertension and there were some fibrosis and question of a myocardial fiber cellular degeneration with vacuolization and eosinophilia; (7) left kidney was intimately involved by tumor and was difficult to examine; (8) generalized emaciation secondary to adenocarcinoma; (9) marked lymphedema of legs bilaterally felt secondary to obstruction of lymphatic spaces by tumor; (10) mild arterionephrosclerosis; and (10) congested liver, lungs, spleen, and kidney.  As an aside, the Board would point out that while some of the autopsy results were equivocal, the examiner did, without hesitation or reservation, indicate that there was direct involvement of the cancer with the lungs.  

The examiner opined that the tumor was felt to most closely represent a low grade, well differentiated, solid and papillary adenocarcinoma possibly arising from the pancreas with early retroperitoneal lymph node metastasis finally extending to other organs within the abdomen and involving the lymphatics from the mediastinum and the lungs.  The examiner also noted that it was an unusual tumor normally found in young females. 

In support of her claim, the appellant has submitted a January 2007 letter from Dr. E. C. J. which stated, "[The veteran] had a well differentiated adenocarcinoma of unknown primary.  He was seen by multiple physicians, including [Dr. T. N.], a Heme-Oncologist . . . [who] said that this was a very unusual and indolent disease process.  I strongly believe, as did [Dr. T. N.], that this disease state was related to his previous Agent Orange Exposure. . . ."  It is noted that the doctor did not provide any substantiation as to why he made this conclusion.  He did not point to or reference any studies or treatises that would support or at least corroborate, in part or totally, his assertions and hypothesis.   

The appellant also submitted a letter from a Doctor T. F. N., Jr., dated January 2007.  In that letter, the doctor stated that the Veteran had a well-differentiated papillary adenocarcinoma of unknown primary and noted that it was a most unusual and indolent disease.  Dr. T. F. N. stated that he strongly believed that it was related to the Veteran's previous Agent Orange exposure but that the hypothesis was impossible to prove.  In other words, Doctor T. F. N. admitted that he made his hypothesis without any supporting evidence or studies that would support his assertions.  

A third letter was proffered by the appellant in February 2012.  This letter was accomplished by a Dr. G. K., who did not treat the Veteran during his lifetime.  Moreover, it is unclear from the letter what documents were reviewed by the doctor.  Nevertheless, the doctor concluded that the Veteran's "adenocarcinoma of unknown origin, form which he died, had its onset during his service."  Doctor G. K. basically found that the results of the autopsy were faulty and that the examiner who conducted the autopsy was wrong in the conclusions that were made in the autopsy report.  Doctor G. K. stated that the autopsy doctor offered no scientific rationale for his diagnosis and that his conclusions were not supported by the medical facts.  Doctor G. K. further stated:

	. . . In my opinion it is more likely that the doctors who treated [the Veteran's] cancer for a decade were correct:  he was afflicted by a cancer of unknown primary, a cancer whose organ of origin is not known and cannot be known. . . .

Secondary, medically it is more likely than not that [the Veteran's] tumor began in, and was present during, his Navy service.  [The Veteran's] treating doctors repeatedly note that his tumor was "indolent", medical jargon for very slow growing.  In spite of the fact the cancer was repeatedly resistant to chemotherapy, ten years elapsed between diagnosis, 1993, and death, 2003.  That's very slow growth for a cancer.

....

Keep in mind that before [the Veteran's] cancer was diagnosed in 1993, it must first to have developed in its unknown tissue of origin, to have spread from there to the retroperitoneal lymph nodes, and to have grown and invaded [the Veteran's] testes.  All this happened slowly, with a mitotic rate of fewer than one cell per thousand dividing at one time.  Because the tumor was originally small, and later because it was in the remote retroperitoneum, all this went on without causing symptoms.  Pain developed only after the cancer finally grew large enough for local pressure to cause pain.  

Given the very slow growth rate of [the Veteran's] cancer, it's low mitotic rate, and it's relatively advanced stage at presentation, it is more likely than not the tumor began silently and grew asymptomatically before [the Veteran] left service in 1988, which explains the absence of any notations in [the Veteran's] service medical records and is not inconsistent with diagnosis approximately five years after [the Veteran] left service. . . .

The VA sought additional medical evidence with respect to the appellant's assertions and in December 2009, the Veteran's records were reviewed by a VA doctor in order to determine whether the Veteran's death was the result of his military service.  The reviewer indicated that the service member's claims file had been reviewed in connection with the report.  The appellant's contentions were noted and the Veteran's service medical history was outlined in the report.  The service treatment records were noted to be negative for stomach, liver or intestinal trouble, gall bladder trouble or gallstones, jaundice or cancer.  The Veteran was noted to have probable left proximal ureteric lithiasis by x-ray in April 1986.  The Veteran was found to be "normal" on service separation.  Also reported was the post-service medical history.  More specifically, it was noted that the Veteran, in 1994, was diagnosed with left retroperitoneal mass and papillary adenocarcinoma.  In January 2001, the Veteran was noted to have a well-differentiated papillary adenocarcinoma in unknown primary.  The reviewer also noted the report of Dr. T.N. (that the Veteran's cancer may be related to Agent Orange exposure), the Certificate of Death, and the autopsy report.  After reviewing the Veteran's records, the reviewer indicated that the Veteran had papillary adenocarcinoma of the pancreas, widely metastatic, and left ureteropelvic stone, postoperative.  The reviewer concluded that the papillary adenocarcinoma of the pancreas (previously cited as mucinous cystadenocarcinoma) was less likely as not (less than 50/50 probability) to have had its onset during the Veteran's active service, within one year from discharge, or was otherwise etiologically related to any incident that occurred during his period of service.  The reviewer also found that any disease or injury of service origin, including the Veteran's service-connected hypertension and post-operative nephrolithotomy for left ureteropelvic stone, was less likely as not (less than 50/50 probability) to have contributed substantially or materially to cause the Veteran's death.  The examiner continued by stating the following:

	. . . [b]ased on all available documentation, patient's death is established per autopsy as caused by papillary adenocarcinoma of the pancreas.  Death certification of 'mucinous cystadenocarcinoma of unknown primary' acknowledged no accounting of autopsy findings; hence, said original certification must defer to final autopsy results (both gross and microscopic findings) for establishing a definitive cause of death.  While in military service in Vietnam, he evidently participated in missions related to presumptive exposure to Agent Orange.  Notwithstanding, an association between exposure to Agent Orange and development of papillary adenocarcinoma of the pancreas has not been established to date.  Herbicide provisions for service-connected rating of malignancies under current law is reportedly confined to consideration of primary sites.  Regrettably, documented correlation between any putative specific environmental exposure, and development of primary pancreatic adenocarcinoma, is lacking.  Absent further information, his widespread metastatic cancer disease is therefore considered secondary to papillary adenocarcinoma of the pancreas.  Service medical records did not suggest development of pancreatic cancer.  Available medical documentation also did not demonstrate that hypertension, or post-operative nephrolithotomy for left ureteropelvic stone, materially contributed to his death from pancreatic cancer.  Finally, patient's death certification did not list either hypertension, nephrolithotomy, or kidney stones as significant conditions contributing to death.

One other medical review of note is the VHA report that was recently accomplished and included in the claims folder.  As a result of the Court's vacation of the Board's November 2007 Decision, the Board sought additional medical clarification from VHA.  As referenced above, the claim was forwarded to VHA for the purpose of obtaining an expert oncology opinion with respect to the appellant's assertions and the documents that she has submitted in support of her claim.  Such an opinion was obtained and has been included in the claims folder for review, the results of which are provided below.

Veteran's history dates back to his entry to service in the Navy from the dates of June 1966 at age 19 through July 1988 at age 41.  He was diagnosed with adenocarcinoma of unknown primary by the age of 46 in 1994 and as per August 2003 autopsy report ([redacted]) by Dr. Latham, he concluded that it most likely originated in the pancreas and was composed of both solid and papillary adenocarcinoma with early nodal metastasis and subsequent widespread disease. . . .

Medical statements reviewed from Doctors Neal and Jones stating that the veteran's exposure to Agent Orange and development of malignancy have no medical or statistical documentation to support the hypotheses and is clearly stated [as such] in, Hematologist/Oncologist, Dr. Neal's letter from January 2001.  His long standing primary care physician, Dr. Jones, used correlation of Dr. Neal's statement as support of his belief.  Documentation of patient's physical station during his service cannot refute that the veteran was likely to have been exposed to Agent Orange.  However, the appellant's contents that the veteran's exposure to Agent Orange in the service had contributed substantially or materially to the development of his mucinous cystadenocarcinoma is not supported. . . . 

The records from various physicians, who participated in treatment or reviewed records for medical opinions, mention the rarity of diagnosis and its predisposition for female incidence.  This female predilection does not exclude the disease in men (80% occurrence in women), but supports that the malignancy has not been recognized over several decades to have been observed in veteran's who were also exposed to such herbicides.

Most recently, a review of 2/2012 records by Dr. Kane, also in support of appellant's claim of Agent Orange related cancer, is flawed for various reasons.  The veteran was originally seen in December 1993 by Dr. Jovita Reyes, MD.  In January 1994 he underwent [a] radical left orchiectomy and left retroperitoneal exploration with incisional biopsy of the left retroperitoneal mass after an ultrasound was completed to rule out testicular germ cell tumor.  The pathology from frozen section of the testicle did not reveal a diagnosis and therefore retroperitoneal lymph node dissection was performed and is described in detail by Lepayrolerie, MD.

The [redacted] described specimens labeled "A" and "B" retroperitoneal lymph nodes and "I" and "II" as left testicle.  Specimens "A" and "B" were found to be involved by papillary adenocarcinoma but "I" showed a calcification but no tumor involved in "I" or "II" (contrary to statement in Dr. Kane's assessment).  Some of the IHC stains included AE1 (low molecular wt keratin) +++, AE3 high molecular wt keratin weakly +, CEA-, B72.3- and epithelial membrane antigen EMA+- primary sites pancreatic, lung, thyroid, and less likely kidney.

Though very few imaging reports are available for review, there is reference of first diagnostic abnormality being a CT scan dated 1993 with enlargement of retroperitoneal lymph nodes and no pancreatic lesion mentioned.  Many centers continue to evaluate pancreatic lesions with a combined treatment and diagnostic phrase.  It was not until the past 6-7 years that the current multiphase CT scanners have been widely utilized.

Support for Dr. Kane's assessment is in the evaluation of immunohistochemical stains performed over the years of his indolent cancer growth, in addition to gross descriptions of organ involvement at the time of autopsy.  He also references testing such as K-ras mutations that have been found to be positive in 90% of pancreatic cancers of expression of EGFR and questioned into why these were not performed by Dr. Latham in 2003.  To date, the use of EGFR testing and K-ras mutational testing is not routinely performed on patient's with suspected pancreatic cancer.  RAS genes are the most common targets for somatic gain-of-function mutations in human cancers.  Activating RAS mutations occur in 30% of human cancers and specific RAS genes and mutated in different cancers, including colorectal cancer (CRC), non-small cell lung cancer, pancreatic cancer and others.  

The development of effective combinations of chemotherapy in treating some forms of cancer such as Hodgkin's lymphoma and childhood leukemias dated as late as the 1960's with standards of care continuously changing with very limited malignancies resulting in cure.  Furthermore, the use of novel molecular-targeted approaches to chemoradiation in pancreatic cancer is a relatively new approach in the treatment of cancers.  The anti-vascular endothelial growth factor agent bevacizumab's first trial was in rectal cancer (not pancreatic) and the phase III trial was published in New England Journal of Medicine in 2004.  Gemcitabine was approved by the US Food and Drug Administration in 1998, after a clinical trial reported improvements in quality of life and a 5-week improvement in overall survival in patients with advanced pancreatic cancer, the current standard of care.  It was not until a Canadian-led Phase III randomized controlled trial that was reported in 2005 that led t the US FDA approval to license erlotinib (HER1/EGFR tyrosine kinase inhibitor) in combination with gemcitabine as a palliative regimen for pancreatic cancer.

After review of the records provided in accordance to the case regarding the appellant's claim of spouse's death and the plausible relation of Agent Orange exposure to subsequent development of cancer have been completed.  It is in my professional opinion that it is NOT as likely . . . that the service member's mucinous cystadenocarcinoma had its onset during the Veteran's active service nor did it manifest within the timelines as described under the authority granted by Agent Orange Act of 1991 that would otherwise etiologically have been related to his disease.  There are no reported incidents during the Veteran's service nor diagnostic imaging or laboratory values suggestive of a pre-malignant or malignant process.

In addition, it is NOT likely rather than is that any disease or injury of service origin to include the Veteran's service connected hypertension and postoperative nephrostolithotomy, left ureteropelvic stone, contributed substantially or materially to the cause of the Veteran's death from mucinous cystadenocarcinoma.  As a point of interest, there was no mention of familial predisposition or the increased incidence of pancreatic cancers in the African American population.  

A copy of the VHA report was forwarded to the appellant and her attorney for review.  Subsequent to that review, a clarifying medical statement was provided by Dr. G. K.  That document was dated October 2012.  In the document, Dr. G. K. went through each discussion point proffered by the VHA reviewer.  Of note were the following items:

	. . . As for Dr. Rogers' first full paragraph on page 2 of her opinion, again, this pertains to Agent Orange.  Dr. Rogers uses this 80/20 split as to occurrence (80% of case are women, with 20% occurring in men) as proof that [the veteran's] adenocarcinoma was not caused by Agent Orange exposure.  Interestingly, though, Dr. Rogers fails to address the point relevant to this case, namely that the rarity of this variant of pancreatic cancer in men makes it mathematically unlikely Dr. Latham's isolated and idiosyncratic diagnosis of pancreatic onset is correct and mathematically more likely that the many other treating physicians' consensus diagnosis of cancer of unknown primary is correct.  Simply, Dr. Rogers offers no medical or statistical analysis to turn a 20% proportion into an equal to or greater than 50% likelihood.  

	. . . my opinion is that [the veteran's] adenocarcinoma of unknown origin, from which he died, had its onset during his service, but went undetected for approximately five years after he left service.

In my letter of February 23, 2012, the medical science pertinent to the relationship between the onset (in service) and date of diagnosis (after service) of [the veteran's] cancer is discussed at length.  The basic medical rationale is that cancers grow slowly and are generally first identified long after they begin.  [The veteran's] lab testing and his clinical course prove that his cancer was particularly slow growing, making the date of its onset more likely than not during his service.  Mr. February 2012 letter explains this in detail.  Dr. Rogers fails to refute, or attempt to refute, or in any way address these medical facts.  

....

I gave medical reasons why it is more likely than not that [the veteran's] tumor began in, and was present during, his Navy service.  Dr. Rogers does attempt to rebut this, but her analysis falls short.  In summary, her opinion about the timing of the onset of [the veteran's] cancer is supported by one historical fact:  no medical testing during [the veteran's] service diagnosed the cancer.  Again, though, I outlined the bases, the reasons, for my opinion as to onset in service in my February 2012 opinion, and Dr. Rogers does not rebut these reasons:  the very slow growth rate of the cancer . . .; its low mitotic rate . . . ; and is relatively advanced stage at presentation. . . .

There are no other medical opinions or hypotheses contained in the claims folder.  

As previously reported, the service member's service medical treatment records have been obtained and included in the claims folder for review.  These records are absent for complaints, findings, or diagnoses of any cancer during service.  On the clinical examination for retirement from service, all of the Veteran's systems except for the lower extremities which supported a finding of bilateral knee crepitus, were evaluated as normal.  In addition, on the Report of Medical History completed by the service member in conjunction with his retirement physical, he denied ever having a tumor, a growth, a cyst, or any type of carcinoma.  Thus, there is no medical evidence that shows that the Veteran suffered from any type of cancer during service. 

The Board notes that the appellant's cancer was not shown to have begun while he was still in the US Navy.  His carcinoma was not discovered until five years after he retired from service.  In this instance, there are both positive and negative medical opinions of record.  There is no dispute that the Veteran died as a result of adenocarcinoma.  The question that the Board must answer is whether service connection may be granted for carcinoma, to include cancer of the lung secondary to exposure to chemical dioxins, or alternatively adenocarcinoma that began in or was the result of his military service.  

With regard to specific evidence, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a veteran's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion. 

The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, there are VA medical opinions that discounts the arguments made by the appellant.  Contrary to those opinions are the opinions provided by the private physicians.  All of the findings have been previously reported above.  With respect to the VA doctors' opinions, it has been hypothesized that the Veteran's carcinoma was not caused by service or by his exposure to chemical dioxins.  They have all dismissed the contentions of the appellant and the private physician.  Yet, the arguments used in dismissing the private physicians' hypotheses cannot be used in the negative.  

Alternatively, there are private medical opinions that are written just as well as the VA opinions and which also provide a detailed discussion/analysis of the Veteran's cancer.  In these opinions, the examiners concluded that the Veteran's slow-growing carcinoma, which may or may not have begun in the lung (a point that all of the experts have agreed is medically uncertain and cannot be disproved) began while he was on active duty, or alternatively, was secondary to his exposure to chemical dioxins.  The private opinions are not equivocal, and they are very specific and direct in the opinions they provided. 

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); see also 38 C.F.R. § 3.102 (2012).  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  The Court pointed out in Gilbert that under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the claimant prevails.  In view of the foregoing, the Board finds that the evidence is, at least, in equipoise.  Because the evidence is in equipoise, and since the appellant is supposed to be afforded the benefit-of-the-doubt, the Board concludes that the Veteran's mucinous cystadenocarcinoma of an unknown primary location, which essentially caused his death, was the result or caused by the Veteran's service.  



	(CONTINUED ON NEXT PAGE)


As such, service connection for the cause of the Veteran's death is warranted.  38 C.F.R. §§ 3.102, 3.312 (2012).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


